127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kevin HILL;  Bonnie Hill, husband and wife, Plaintiffs-Appellants,v.UNITED STATES DEPARTMENT OF JUSTICE, Federal Bureau ofPrisons, Defendant-Appellee.
No. 96-16975.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 19, 1997.**Decided Sept. 25, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-95-00254-EHC;  Earl H. Carroll, District Judge, Presiding.
Before:  ALDISERT,*** SNEED and THOMPSON, Circuit Judges.


1
ORDER*


2
The judgment of the district court is affirmed for the reasons set forth in the district court's orders filed August 2, 1996 and December 16, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * Hon.  Ruggero J. Aldisert, Senior United States Circuit Judge for the Third Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3